ACCEPTED
                                                                                                      01-15-00651-CR
                                                                                           FIRST COURT OF APPEALS
                                                                                                   HOUSTON, TEXAS
                                                                                                12/8/2015 10:12:59 AM
                                                                                                CHRISTOPHER PRINE
                                                                                                               CLERK




                                 CAUSE NO. 01-15-00651-CR
                                                                              FILED IN
                                                                       1st COURT OF APPEALS
JOSEPH GARNER,                               §              IN THE COURT HOUSTON,
                                                                           OF APPEALS TEXAS
APPELLANT                                    §                         12/8/2015 10:12:59 AM
                                             §
                                                                       CHRISTOPHER A. PRINE
VS.                                          §              1ST JUDICIAL DISTRICT
                                                                                Clerk
                                             §
THE STATE OF TEXAS,                          §
APPELLEE                                     §              AT HOUSTON, TEXAS

                                      CASE NO. 1423865

THE STATE OF TEXAS                           §              IN THE DISTRICT COURT OF
                                             §
VS.                                          §              HARRIS COUNTY, TEXAS
                                             §
JOSEPH GARNER                                §              339TH JUDICIAL DISTRICT

              APPELLANT’S FIRST MOTION FOR EXTENSION OF TIME
                        TO FILE APPELLANT’S BRIEF

TO THE HONORABLE JUDGES OF SAID COURT:

       COMES JOSEPH GARNER, appellant, by and through his attorney of record, KURT B.

WENTZ, who files this Appellant’s First Motion for Extension of Time to File Appellant’s Brief

and in support thereof would show this Court as follows:

                                                  I.

       The appellant was found guilty of indecency with a child and sentenced to ten (10) years

confinement in the Institutional Division of the Texas Department of Criminal Justice.

                                                 II.

       The appellant’s brief was originally due on or about November 22, 2015.

                                                 III.

       The attorney for the appellant is a sole practitioner who has not been able to complete the

appellant’s brief because of his involvement in the death penalty case entitled The State of Texas
                                                 1
v. William Mason in the 228th District Court of Harris County, Texas.

                                                 IV.

        There have been no prior requests for an extension of time to file the appellant’s brief in

this cause.

                                                 V.

        Because of a heavy trial schedule and other appellate deadlines an extension of time to

February 15, 2016 is requested for the filing of the appellant’s brief.

                                                 VI.

        This motion is not intended for the purposes of delay but only so that justice may be

done.

        WHEREFORE, PREMISES CONSIDERED, the appellant prays that the Court grant this

motion and extend the time for the filing of the Appellant’s brief to February 15, 2016.

                                               Respectfully submitted,



                                               /s/Kurt B. Wentz____________________________
                                               KURT B. WENTZ
                                               5629 Cypress Creek Parkway, Suite 115
                                               Houston, Texas 77069
                                               Phone: 281/587-0088
                                               e-mail: kbsawentz@yahoo.com
                                               State Bar No. 21179300
                                               ATTORNEY FOR APPELLANT



                                 CERTIFICATE OF SERVICE

        I, Kurt B. Wentz, hereby certify that a true and correct copy of this motion was submitted

to the Assistant District Attorney for Harris County, Texas presently handling this Cause on the
                                                2
8th day of December, 2015.



                             /s/Kurt B. Wentz___________________________
                             KURT B. WENTZ




                               3